Order entered December 27, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00550-CR

                       JOHN RICHARD BUSBEY, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                      Trial Court Cause No. F10-11264-K

                                    ORDER

      On November 8, 2012, this Court ordered that  a  supplemental  clerk's
record be filed within fifteen days.  To date,  we  have  not  received  the
supplemental record, nor have we had any correspondence  from  the  District
Clerk regarding the status of that record.
      Accordingly, we ORDER the Dallas County District Clerk to file, within
TEN DAYS of the date of this order, a supplemental record containing  copies
of all pretrial motions, the jail writ, docket sheet, pass  slips,  business
records filed, and jail disposition sheet.
      We DIRECT the Clerk to  send  copies  of  this  order,  by  electronic
transmission, to Gary Fitzsimmons,  Dallas  County  District  Clerk;  Dallas
County District Clerk's Office, Criminal
Records Division; and to counsel for all parties.



                                       /s/   DAVID L. BRIDGES
                                             JUSTICE